Morrill, C. J.
The plaintiff below obtained judgment upon an instrument i£t writing by default.
The defendant requested the judgment to be set aside, because he had engaged an attorney at law to defend the cause, and the attorney neglected his duty.
If it had appeared that the plaintiff was directly or indirectly implicated in causing the attorney so selected to violate his obligation, we should be bound to set aside the judgment.
But as the plaintiff should not be delayed in consequence of the default of the defendant or his agent, the judgment must be affirmed. It would be a precedent pregnant with mischief, delay, and injustice to suitors in court, if a judgment should be set aside for causes like the one under consideration.
If the attorney'has neglected his duty, the defendant has recourse against him. The judgment is
Aeeirmed.